Exhibit 10.5

 

GUARANTY

 

THIS GUARANTY (this “Agreement” or “Guaranty”), made as of April 1, 2008, by
GRAMERCY CAPITAL CORP., a Maryland corporation, having an address at 420
Lexington Avenue, New York, New York 10170 (the “Guarantor”), to DEUTSCHE BANK
AG, CAYMAN ISLANDS BRANCH, a branch of a foreign banking institution, having an
address at 60 Wall Street, 10th Floor, New York, New York 10005 as agent and
initial lender (in such capacity together with its successors in such capacity,
the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Loan Agreement dated as of July 18, 2003 (the
“Original Closing Date”), by and among (i) First States Investors DB I, LLC (the
“Original Holding Company Borrower”), (ii) various of the wholly-owned
subsidiary entities of Original Holding Company Borrower which own Property
(individually or collectively, as applicable, the “Original Property-Owning
Borrower”,  and together with the Original Holding Company Borrower, the
“Original Borrower”), the Agent on behalf of the lenders and LaSalle Bank
National Association, as collateral agent, as amended by that certain First
Amendment to Loan Agreement, dated August 9, 2004, that certain Second Amendment
to Loan Agreement, dated September 30, 2004, and that certain Third Amendment to
Loan Agreement, dated September 30, 2005 (together, the “Original Loan
Agreement”), the Original Holding Company Borrower and the Original
Property-Owning Borrower obtained a series of loan advances (collectively, the
“Original Loan”) from Agent to provide financing for portions of the acquisition
cost of certain properties that the Original Holding Company Borrower and
various of the Original Property-Owning Borrowers acquired;

 

WHEREAS, on the Original Closing Date American Financial Realty Trust, a
Maryland real estate investment trust (“AFRT”) and First States Group, L.P.,
(“FSG”, together with AFRT, the “Original Guarantor”), executed that certain
Guaranty of Non-Recourse Obligations (the “Original Guaranty”) for the benefit
of Agent;

 

WHEREAS, Gramercy Capital Corp., a Maryland corporation, has entered into a
definitive merger agreement to acquire American Financial Realty Trust, which
would result in the loan under the Original Loan Agreement being due and
payable;

 

WHEREAS, Gramercy Capital Corp., a Maryland corporation, has requested that the
Agent amend and restate the Original Loan Agreement and those certain other loan
documents that evidence the Original Loan;

 

WHEREAS, contemporaneously with the execution and delivery hereof (i) First
States Investors DB I, L.P., a Delaware limited partnership, and First States
Investors DB I B, L.P., a Delaware limited partnership (collectively, the
“Holding Company Borrower”), and each wholly-owned subsidiary entity of Holding
Company Borrower listed on Schedule I attached hereto (individually or
collectively, as applicable, a “Current Property-Owning Borrower” and, together
with the Holding Company Borrower, the “Maker”), has executed and delivered to
Agent, as payee, that certain Amended and Restated Promissory Note, dated the
date hereof (the  “Note”), in the maximum principal face amount of One Hundred
Million Dollars ($100,000,000)

 

--------------------------------------------------------------------------------


 

(the “Loan Amount”) in evidence of the loan being continued this day by Agent to
Borrower (the “Loan”), and (ii) Holding Company Borrower and Current
Property-Owning Borrower (collectively, with each wholly-owned subsidiary entity
of Holding Company Borrower that owns a Property and from time to time joins the
Loan Agreement as an additional Borrower after the date hereof, the “Borrower”);
LaSalle Bank National Association, as collateral agent; and Agent, as agent and
initial lender, have executed and delivered that certain Amended and Restated
Loan Agreement (as may be amended and restated after the date hereof, the “Loan
Agreement”), of even date herewith, pursuant to which the Loan is being
continued (capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Loan Agreement);

 

WHEREAS, each Current Property-Owning Borrower and Future Property-Owning
Borrower shall, pursuant to the Loan Agreement, grant to Agent a Mortgage/Deed
of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing
(collectively, the “Mortgages”), with respect to the Property in order to secure
the Note; and

 

WHEREAS, Guarantor directly or indirectly owns a substantial interest in the
Borrower and shall derive a substantial economic benefit from the making of the
Loan by Agent to Borrower; and

 

WHEREAS, as a condition precedent to the continuing of the Loan and making any
future advances in accordance with the Loan Agreement, Borrower has agreed to
procure and deliver to Agent this Agreement; and

 

WHEREAS, Agent has declined to continue the Loan, and make any future advance in
accordance with the Loan Agreement, unless this Agreement is duly executed by
Guarantor and delivered to Agent.

 

NOW, THEREFORE, in consideration for, and as an inducement to, Agent’s
continuing the Loan and agreeing to make future advances in accordance with the
Loan Agreement, and for other good and valuable consideration the legal
sufficiency of which and receipt thereof are hereby acknowledged, and
notwithstanding any provision to the contrary contained in the Loan Agreement,
the Note, the Mortgages or any of the other Loan Documents, including without
limitation, any “non-recourse” provision of any such documents, Agent and
Guarantor do hereby agree as follows:

 

1.             Guarantor on behalf of itself and its successor and assigns, does
hereby absolutely, unconditionally, irrevocably and personally: (i) guaranty to
Agent payment and performance of all of the obligations, representations,
covenants, warranties and liabilities of Borrower under the Loan Agreement and
Loan Documents, (ii) guaranty to Agent payment on each Payment Date, commencing
on the April, 2008, Payment Date through and including the March, 2009, Payment
Date, an amount, if any, equal to the positive difference (not less than zero
(0)) between (x) $541,666.67 and (y) the amount applied to repay the outstanding
Principal Indebtedness on such Payment Date pursuant to the eighth (8th) clause
of Section 3.12(b) of the Loan Agreement; and (iii) agrees to reimburse Agent
for, and hold Agent harmless from and against, any and all losses, damages,
claims, expenses, deficiencies, liabilities and costs (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred, suffered

 

2

--------------------------------------------------------------------------------


 


OR SUSTAINED BY AGENT AND/OR ITS SUCCESSORS AND ASSIGNS AS A RESULT OF OR
ARISING OUT OF, IN CONNECTION WITH OR RESULTING FROM, THE ENFORCEMENT OF THIS
AGREEMENT AGAINST GUARANTOR (THE OBLIGATIONS OF GUARANTOR UNDER CLAUSES “I”,
“II” AND “III” ABOVE BEING REFERRED TO HEREINAFTER, COLLECTIVELY, AS
“GUARANTOR’S OBLIGATION”).


 


2.             GUARANTOR SHALL NOT PERMIT WITH RESPECT TO ITSELF (AND ITS
SUBSIDIARIES ON A COMBINED BASIS) ANY OF THE FOLLOWING TO BE BREACHED, AS
DETERMINED QUARTERLY ON A COMBINED BASIS IN CONFORMITY WITH GAAP:


 

(a)      Minimum Tangible Net Worth.  Tangible Net Worth shall not be less than
$400,000,000, plus seventy-five percent (75%) of the net proceeds from equity
offerings completed after the date hereof;

 

(b)      Minimum Debt to Book Equity.  The outstanding Indebtedness shall not
exceed 85% of the Total Asset Value;

 

(c)      Minimum Liquidity. The sum of cash and Marketable Securities held shall
not be less than $15,000,000 in aggregate;

 

(e)      Minimum Fixed Charge Coverage.  The Fixed Charge Coverage Ratio shall
not be less than 1.30:1.

 

For purposes of this Paragraph 2, the following terms shall have the following
respective meanings:

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person or entity as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person or entity.

 

 “Consolidated EBITDA” means, for any Person for any period, an amount equal to:
(a) Consolidated Net Income for such period; plus (b) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges for such period; (ii) the provision for federal, state, local
and foreign income taxes payable by such Person and its Subsidiaries for such
period; (iii) depreciation and amortization expense deducted in determining such
Consolidated Net Income; and (iv) other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period; minus (c) the following to the extent included in calculating
such Consolidated Net Income: (i) federal, state, local and foreign income tax
credits of such person and its Subsidiaries for such period; and (ii) all
non-cash items increasing Consolidate Net Income for such period.

 

“Consolidated Interest Charges” means, for any Person for any period, the sum
of: (i) all interest, premium payments, debt discount, fees, charges and related
expenses of such Person in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance  with GAAP, and (b) the
portion of rent expense of such Person with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any Person for any period, consolidated net
income of such Person (excluding gains and extraordinary losses) for that
period, as determined in accordance with GAAP.

 

 “Fixed Charge Coverage Ratio” means for any Person for any period, the ratio of
Consolidated EBITDA for such Person to Fixed Charges for such period.

 

“Fixed Charges” means, for any Person, for any period: (a) debt service for such
Person for such period excluding capitalized interest to the extent capitalized
interest is paid out of a dedicated interest reserve account sufficient to cover
such payments for such period; plus (b) restricted payments with respect to
preferred stock or other preferred equity interests issued by such Person
required to be paid regardless of available cash during such period.

 

“GAAP” means with respect to the financial statements or other financial
information of any Person, generally accepted accounting principles in the
United States which are in effect from time to time.

 

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of such person; (e) Capital Leases
of such Person; and (f) indebtedness of others guaranteed by such Person.

 

“Lien” means any mortgage, lien, encumbrance, charge or other security interest,
whether arising under contract, by operation of law, judicial process or
otherwise.

 

“Marketable Securities” means any of the following:

 

98% of the market value of negotiable debt obligations issued by the U.S.
Treasury Department having a remaining maturity of less than 1 year; or

 

95% of the market value of negotiable debt obligations issued by the U.S.
Treasury Department having a remaining maturity of 1-10 years; or

 

90% of the market value of negotiable debt obligations issued by the U.S.
Treasury Department having a remaining maturity of more than 10 years; or

 

90% of the market value of single-class mortgage participation certificates
(“FHLMC Certificates”) in book-entry form backed by single-family residential
mortgage loans, the full and

 

4

--------------------------------------------------------------------------------


 

timely payment of interest at the applicable certificate rate and the ultimate
collection of principal of which are guaranteed by the Federal Home Loan
Mortgage Corporation (excluding Real Estate Mortgage Investment Conduit (“REMIC
“) or other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivative securities);
or

 

90% of the market value of single-class mortgage pass-through certificates
(“FNMA Certificates”) in book-entry form backed by single-family residential
mortgage loans, the full and timely payment of interest at the applicable
certificate rate and ultimate collection of principal of which are guaranteed by
the Federal National Mortgage Association (excluding REMIC or other multi-class
pass-through certificates, pass-through certificates backed by adjustable rate
mortgages collateralized mortgage obligations, securities paying interest or
principal only and similar derivative securities); or

 

90% of the market value of single-class fully modified pass-through certificates
(“GNMA Certificates” in book-entry form backed by single-family residential
mortgage loans, the full and timely payment of principal and interest of which
is guaranteed by the Government National Mortgage Association (excluding REMIC
or other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities); or

 

85% of all actively and regularly traded investment-grade residential
mortgage-backed securities; or

 

such other collateral as Guarantor and Agent may agree, with such valuation
percentage applied thereto as Agent, in its sole but reasonable discretion
acting in good faith shall deem appropriate.

 

“Person” means an individual, partnership, corporation, joint stock company,
trust or unincorporated organization or a governmental agency or political
subdivision thereof.

 

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of a contingency) to elect a majority
of the board of directors or other managers of such corporation, partnership,
limited liability company or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

 

“Tangible Net Worth” means, as of a particular date, (i) all amounts that would
be included under capital on a balance sheet of Guarantor and its consolidated
Subsidiaries at such date, determined in accordance with GAAP, less (ii)  the
sum of (A) amounts owing to the Borrower from affiliates and (B) intangible
assets of the Guarantor and its consolidated Subsidiaries.

 

“Total Asset Value” means the total value of assets owned by the Guarantor.

 

5

--------------------------------------------------------------------------------


 


3.             IT IS AGREED THAT THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE
PRIMARY AND THIS AGREEMENT SHALL BE ENFORCEABLE AGAINST GUARANTOR AND ITS
SUCCESSORS AND ASSIGNS WITHOUT THE NECESSITY FOR ANY SUIT OR PROCEEDING OF ANY
KIND OR NATURE WHATSOEVER BROUGHT BY AGENT AGAINST BORROWER OR ITS RESPECTIVE
SUCCESSORS OR ASSIGNS OR ANY OTHER PARTY OR AGAINST ANY SECURITY FOR THE PAYMENT
OF THE GUARANTOR’S OBLIGATION AND WITHOUT THE NECESSITY OF ANY NOTICE OF
NON-PAYMENT OR NON-OBSERVANCE OR OF ANY NOTICE OF ACCEPTANCE OF THIS AGREEMENT
OR OF ANY NOTICE OF DEMAND TO WHICH GUARANTOR MIGHT OTHERWISE BE ENTITLED
(INCLUDING, WITHOUT LIMITATION, DILIGENCE, PRESENTMENT, NOTICE OF MATURITY,
EXTENSION OF TIME, PROTEST, NOTICE OF DISHONOR OR DEFAULT, CHANGE IN NATURE OR
FORM OF THE GUARANTOR’S OBLIGATION, ACCEPTANCE OF FURTHER SECURITY, RELEASE OF
FURTHER SECURITY, IMPOSITION OR AGREEMENT ARRIVED AT AS TO THE AMOUNT OF OR THE
TERMS OF THE GUARANTOR’S OBLIGATION, NOTICE OF ADVERSE CHANGE IN BORROWER’S
FINANCIAL CONDITION AND ANY OTHER FACT THAT MIGHT MATERIALLY INCREASE THE RISK
TO GUARANTOR), ALL OF WHICH GUARANTOR HEREBY EXPRESSLY WAIVES. GUARANTOR HEREBY
EXPRESSLY AGREES THAT THE VALIDITY OF THIS AGREEMENT AND THE OBLIGATIONS OF
GUARANTOR HEREUNDER SHALL IN NO WAY BE TERMINATED, AFFECTED, DIMINISHED,
MODIFIED OR IMPAIRED BY REASON OF THE ASSERTION OF OR THE FAILURE TO ASSERT BY
AGENT AGAINST BORROWER, OR ITS SUCCESSORS OR ASSIGNS, ANY OF THE RIGHTS OR
REMEDIES RESERVED TO AGENT PURSUANT TO THE PROVISIONS OF THE LOAN AGREEMENT, THE
NOTE, THE MORTGAGES OR ANY OTHER LOAN DOCUMENTS.


 


4.             GUARANTOR WAIVES, AND COVENANTS AND AGREES THAT IT WILL NOT AT
ANY TIME INSIST UPON, PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE
BENEFIT OR ADVANTAGE OF, ANY AND ALL APPRAISAL, VALUATION, STAY, EXTENSION,
MARSHALING-OF-ASSETS OR REDEMPTION LAWS, OR RIGHT OF HOMESTEAD OR EXEMPTION,
WHETHER NOW OR AT ANY TIME HEREAFTER IN FORCE, THAT MAY DELAY, PREVENT OR
OTHERWISE AFFECT THE PERFORMANCE BY GUARANTOR OF ITS OBLIGATIONS UNDER, OR THE
ENFORCEMENT BY AGENT OF, THIS AGREEMENT. GUARANTOR FURTHER COVENANTS AND AGREES
NOT TO SET UP OR CLAIM ANY DEFENSE, COUNTERCLAIM, CROSS-CLAIM, OFFSET, SET-OFF,
RIGHT OF RECOUPMENT, OR OTHER OBJECTION OF ANY KIND TO ANY ACTION, SUIT OR
PROCEEDING IN LAW, EQUITY OR OTHERWISE, OR TO ANY DEMAND OR CLAIM THAT MAY BE
INSTITUTED OR MADE BY AGENT HEREUNDER OTHER THAN THE DEFENSE OF THE ACTUAL
TIMELY PERFORMANCE OF GUARANTOR’S OBLIGATIONS HEREUNDER. GUARANTOR REPRESENTS,
WARRANTS AND AGREES THAT, AS OF THE DATE HEREOF, ITS OBLIGATIONS UNDER THIS
AGREEMENT ARE NOT SUBJECT TO ANY COUNTERCLAIMS, CROSS-CLAIMS, RIGHTS OF
RECOUPMENT, OFFSETS OR AFFIRMATIVE OR OTHER DEFENSES OF ANY KIND AGAINST AGENT.


 


5.             GUARANTOR AGREES THAT ANY NOTICE OR DIRECTIVE GIVEN AT ANY TIME
BY GUARANTOR TO AGENT THAT IS INCONSISTENT WITH ANY WAIVER CONTAINED IN THIS
AGREEMENT SHALL BE VOID AND MAY BE IGNORED BY AGENT, AND, IN ADDITION, MAY NOT
BE PLEADED OR INTRODUCED AS EVIDENCE IN ANY LITIGATION RELATING TO THIS
AGREEMENT FOR THE REASON THAT SUCH PLEADING OR INTRODUCTION WOULD BE AT VARIANCE
WITH THE WRITTEN TERMS OF THIS AGREEMENT, UNLESS AGENT HAS SPECIFICALLY AGREED
OTHERWISE IN A WRITING, SIGNED BY A DULY AUTHORIZED OFFICER. GUARANTOR
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT THE FOREGOING WAIVERS ARE OF THE
ESSENCE OF THE LOAN TRANSACTION AND THAT, BUT FOR THIS AGREEMENT AND SUCH
WAIVERS, AGENT WOULD NOT MAKE THE LOAN TO BORROWER.


 


6.             THE PROVISIONS OF THIS AGREEMENT ARE FOR THE BENEFIT OF AGENT AND
ITS SUCCESSORS AND ASSIGNS, AND NOTHING HEREIN CONTAINED SHALL IMPAIR, AS
BETWEEN BORROWER AND AGENT, THE OBLIGATIONS OF BORROWER UNDER THE LOAN
AGREEMENT, THE NOTE, THE MORTGAGES OR ANY OF THE OTHER LOAN DOCUMENTS.

 

6

--------------------------------------------------------------------------------

 



 


7.                                       THIS AGREEMENT SHALL BE A CONTINUING
GUARANTY AND THE LIABILITY OF GUARANTOR HEREUNDER SHALL IN NO WAY BE TERMINATED,
AFFECTED, MODIFIED, IMPAIRED OR DIMINISHED (TO THE EXTENT PERMITTED BY LAW) BY
REASON OF THE HAPPENING, FROM TIME TO TIME, OF ANY OF THE FOLLOWING, ALTHOUGH
WITHOUT NOTICE OR THE FURTHER CONSENT OF GUARANTOR OR GUARANTOR’S SUCCESSORS AND
ASSIGNS:


 


(A)                                  ANY ASSIGNMENT, AMENDMENT, MODIFICATION OR
WAIVER OF OR CHANGE IN ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF
THE LOAN AGREEMENT, THE NOTE, THE MORTGAGES OR ANY OF THE OTHER LOAN DOCUMENTS
OR THE INVALIDITY OR UNENFORCEABILITY OF ANY OF THE FOREGOING; OR


 


(B)                                 ANY EXTENSION OF TIME THAT MAY BE GRANTED BY
AGENT TO BORROWER OR GUARANTOR; OR


 


(C)                                  ANY ACTION THAT AGENT OR BORROWER MAY TAKE
OR FAIL TO TAKE UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS OR BY REASON OF
ANY WAIVER OF, OR FAILURE TO ENFORCE ANY OF THE RIGHTS, REMEDIES, POWERS OR
PRIVILEGES AVAILABLE TO AGENT UNDER THIS AGREEMENT OR AVAILABLE TO AGENT AT LAW,
EQUITY OR OTHERWISE, OR ANY ACTION ON THE PART OF AGENT OR BORROWER GRANTING
INDULGENCE OR EXTENSION IN ANY FORM WHATSOEVER; OR


 


(D)                                 ANY DEALING, TRANSACTION, MATTER OR THING
OCCURRING BETWEEN AGENT, BORROWER OR GUARANTOR OR GUARANTOR’S SUCCESSORS AND
ASSIGNS; OR


 


(E)                                  ANY SALE, EXCHANGE, RELEASE, OR OTHER
DISPOSITION OF ANY PROPERTY PLEDGED, MORTGAGED OR CONVEYED, OR ANY PROPERTY IN
WHICH AGENT HAS BEEN GRANTED A LIEN OR SECURITY INTEREST TO SECURE ANY
INDEBTEDNESS OF BORROWER TO AGENT; OR


 


(F)                                    ANY RELEASE OF ANY PERSON OR ENTITY WHO
MAY BE LIABLE IN ANY MANNER FOR THE PAYMENT AND COLLECTION OF ANY AMOUNTS OWED
BY BORROWER TO AGENT; OR


 


(G)                                 THE APPLICATION OF ANY SUMS BY WHOMSOEVER
PAID OR HOWEVER REALIZED TO ANY AMOUNTS OWING BY BORROWER TO AGENT IN SUCH
MANNER AS AGENT SHALL DETERMINE IN ITS SOLE DISCRETION; OR


 


(H)                                 ANY EVENT OF DEFAULT, WHETHER OR NOT AGENT
HAS EXERCISED ANY OF ITS RIGHTS AND REMEDIES AS SET FORTH IN THE LOAN AGREEMENT
OR THE MORTGAGES UPON THE HAPPENING OF ANY SUCH EVENT OF DEFAULT; OR


 


(I)                                     BORROWER’S AND/OR GUARANTOR’S VOLUNTARY
OR INVOLUNTARY LIQUIDATION, DISSOLUTION, SALE OF ALL OR SUBSTANTIALLY ALL OF
THEIR RESPECTIVE ASSETS AND LIABILITIES, APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, SEQUESTRATOR OR CONSERVATOR FOR ALL OR ANY PART OF BORROWER’S OR
GUARANTOR’S ASSETS, INSOLVENCY, BANKRUPTCY, ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, REORGANIZATION, ARRANGEMENT, COMPOSITION OR READJUSTMENT, OR THE
COMMENCEMENT OF OTHER SIMILAR PROCEEDINGS AFFECTING BORROWER OR GUARANTOR OR ANY
OF THE ASSETS OF EITHER OF THEM, INCLUDING, WITHOUT LIMITATION, (A) THE RELEASE
OR DISCHARGE OF BORROWER FROM THE PAYMENT AND PERFORMANCE OF ITS OBLIGATIONS
UNDER ANY OF THE LOAN DOCUMENTS BY OPERATION OF LAW, OR (B) THE IMPAIRMENT,
LIMITATION OR MODIFICATION OF THE

 

7

--------------------------------------------------------------------------------


 


LIABILITY OF BORROWER, ITS PARTNERS OR GUARANTOR IN BANKRUPTCY, OR OF ANY REMEDY
FOR THE ENFORCEMENT OF THE GUARANTOR’S OBLIGATION, UNDER ANY OF THE LOAN
DOCUMENTS, OR GUARANTOR’S LIABILITY UNDER THIS AGREEMENT, RESULTING FROM THE
OPERATION OF ANY PRESENT OR FUTURE PROVISIONS OF THE FEDERAL BANKRUPTCY CODE OR
OTHER PRESENT OR FUTURE FEDERAL, STATE OR APPLICABLE STATUTE OF LAW OR FROM THE
DECISION IN ANY COURT; OR


 


(J)                                     ANY CHANGE IN OR TERMINATION OF THE
OWNERSHIP INTEREST OF GUARANTOR IN BORROWER (WHETHER DIRECT OR INDIRECT); OR


 


(K)                                  ANY CONVEYANCE OF THE PROPERTY, WHETHER OR
NOT PURSUANT TO A FORECLOSURE SALE, A DEED IN LIEU OF FORECLOSURE, A TRANSFER
THROUGH BANKRUPTCY, OR OTHERWISE.


 


8.                                       GUARANTOR ACKNOWLEDGES THAT THIS
GUARANTY AND GUARANTOR’S OBLIGATION ARE AND SHALL AT ALL TIMES CONTINUE TO BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE IN ALL RESPECTS, AND SHALL AT ALL TIMES
BE VALID AND ENFORCEABLE IRRESPECTIVE OF ANY OTHER AGREEMENT OR CIRCUMSTANCES OF
ANY NATURE WHATSOEVER THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE TO THIS GUARANTY
OR THE OBLIGATIONS OF ANY OTHER PERSON OR PARTY (INCLUDING, WITHOUT LIMITATION,
BORROWER OR ANY OTHER GUARANTOR) RELATING TO THIS GUARANTY OR THE OBLIGATIONS OF
GUARANTOR HEREUNDER.


 


9.                                       GUARANTOR AGREES THAT IF AT ANY TIME
ALL OR ANY PART OF ANY PAYMENT AT ANY TIME RECEIVED BY AGENT FROM BORROWER OR
GUARANTOR UNDER OR WITH RESPECT TO THIS AGREEMENT IS OR MUST BE RESCINDED OR
RETURNED BY AGENT FOR ANY REASON WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE
INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF BORROWER OR GUARANTOR), THEN
GUARANTOR’S OBLIGATION HEREUNDER SHALL, TO THE EXTENT OF THE PAYMENT RESCINDED
OR RETURNED, BE DEEMED TO HAVE CONTINUED IN EXISTENCE NOTWITHSTANDING SUCH
PREVIOUS RECEIPT BY AGENT, AND GUARANTOR’S OBLIGATION HEREUNDER SHALL CONTINUE
TO BE EFFECTIVE OR REINSTATED, AS THE CASE MAY BE, AS TO SUCH PAYMENT, AS THOUGH
SUCH PREVIOUS PAYMENT TO AGENT HAD NEVER BEEN MADE,


 


10.                                 GUARANTOR (A) SHALL HAVE NO RIGHT OF
SUBROGATION AGAINST BORROWER BY REASON OF ANY PAYMENTS OR ACTS OF PERFORMANCE BY
GUARANTOR IN COMPLIANCE WITH THE OBLIGATIONS OF GUARANTOR HEREUNDER; (B) HEREBY
WAIVES ANY RIGHT TO ENFORCE ANY REMEDY THAT GUARANTOR NOW OR HEREAFTER SHALL
HAVE AGAINST BORROWER BY REASON OF ANY ONE OR MORE PAYMENTS OR ACTS OF
PERFORMANCE IN COMPLIANCE WITH THE OBLIGATIONS OF GUARANTOR HEREUNDER; (C) SHALL
SUBORDINATE ANY LIABILITY OR INDEBTEDNESS OF BORROWER NOW OR HEREAFTER HELD BY
GUARANTOR OR ANY AFFILIATE OF GUARANTOR TO THE OBLIGATIONS OF BORROWER UNDER THE
LOAN DOCUMENTS; AND (D) SHALL NOT FILE, ASSERT OR RECEIVE PAYMENT ON ANY CLAIM
WHETHER NOW EXISTING OR HEREAFTER ARISING, AGAINST BORROWER IN THE EVENT OF THE
COMMENCEMENT OF A CASE BY OR AGAINST BORROWER UNDER FEDERAL OR STATE INSOLVENCY
LAWS.


 


11.                               GUARANTOR REPRESENTS AND WARRANTS TO AGENT,
WITH THE KNOWLEDGE THAT AGENT IS RELYING UPON THE SAME, AS FOLLOWS:


 


(A)                                  GUARANTOR IS SOLVENT AND HAS THE LEGAL
RIGHT TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS UNDER THE
TERMS HEREOF;


 


(B)                                 TO THE BEST OF GUARANTOR’S KNOWLEDGE, THERE
IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING OR THREATENED AGAINST OR
AFFECTING GUARANTOR AT LAW, IN EQUITY, IN

 

8

--------------------------------------------------------------------------------


 


ADMIRALTY OR BEFORE ANY ARBITRATOR OR ANY GOVERNMENTAL DEPARTMENT, COMMISSION,
BOARD, BUREAU, AGENCY OR INSTRUMENTALITY (DOMESTIC OR FOREIGN) THAT IS LIKELY TO
RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE PROPERTY, ASSETS OR CONDITION
(FINANCIAL OR OTHERWISE) OF GUARANTOR OR THAT IS LIKELY TO IMPAIR MATERIALLY THE
ABILITY OF GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT;


 


(C)                                  GUARANTOR (I) IS A DULY AND SOLELY
ORGANIZED AND VALIDLY EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF MARYLAND, (II) HAS THE REQUISITE POWER AND AUTHORITY TO CARRY ON
ITS BUSINESS AS NOW BEING CONDUCTED, AND (III) HAS THE REQUISITE POWER TO
EXECUTE AND DELIVER, AND PERFORM ITS OBLIGATIONS UNDER, THIS AGREEMENT AND ALL
OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;


 


(D)                                 THE EXECUTION AND DELIVERY BY GUARANTOR OF
THIS AGREEMENT, AND ALL OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
GUARANTOR’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER (I) HAVE
BEEN DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF GUARANTOR, (II) WILL
NOT VIOLATE ANY PROVISION OF ANY LEGAL REQUIREMENTS, ANY ORDER OF ANY COURT OR
OTHER GOVERNMENTAL AUTHORITY, THE ORGANIZATIONAL DOCUMENTS OR ANY INDENTURE OR
AGREEMENT OR OTHER INSTRUMENT TO WHICH GUARANTOR IS A PARTY OR BY WHICH
GUARANTOR IS BOUND, AND (III) OTHER THAN THOSE OBTAINED OR FILED ON OR PRIOR TO
THE DATE HEREOF, GUARANTOR IS NOT REQUIRED TO OBTAIN ANY CONSENT, APPROVAL OR
AUTHORIZATION FROM, OR TO FILE DECLARATION OR STATEMENT WITH, ANY GOVERNMENTAL
AUTHORITY OR OTHER AGENCY IN CONNECTION WITH OR AS A CONDITION TO THE EXECUTION,
DELIVERY OR PERFORMANCE OF THIS AGREEMENT, AND ALL OF THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY.


 


(E)                                  THIS AGREEMENT, AND ALL OF THE OTHER LOAN
DOCUMENTS EXECUTED BY GUARANTOR IN CONNECTION WITH THE LOAN, (I) IS THE LEGAL,
VALID AND BINDING OBLIGATION OF GUARANTOR, ENFORCEABLE AGAINST GUARANTOR IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, AND OTHER
LIMITATIONS ON CREDITORS’ RIGHTS GENERALLY AND TO EQUITABLE PRINCIPLES, AND 
(II) ARE NOT SUBJECT TO ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR
DEFENSE BY GUARANTOR (INCLUDING THE DEFENSE OF USURY), AND GUARANTOR HAS NOT
ASSERTED ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE WITH RESPECT
THERETO; AND


 


(F)                                    ALL FINANCIAL STATEMENTS THAT HAVE
HERETOFORE BEEN FURNISHED BY GUARANTOR TO AGENT IN CONNECTION WITH THIS
AGREEMENT, AND ALL SUCH FINANCIAL STATEMENTS THAT HEREAFTER MAY BE FURNISHED TO
AGENT BY GUARANTOR HAVE BEEN AND SHALL BE PREPARED BY AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANT APPROVED BY AGENT IN ACCORDANCE WITH THE LOAN AGREEMENT, SHALL
BE CONSISTENT IN FORM WITH PRIOR STATEMENTS AND SHALL BE CERTIFIED BY GUARANTOR
(PROVIDED NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE LOAN, IN
WHICH EVENT ANY SUCH STATEMENTS SHALL BE CERTIFIED BY SUCH INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANT); ARE AND SHALL BE TRUE, CORRECT AND COMPLETE AND DO AND SHALL
FAIRLY PRESENT THE FINANCIAL CONDITION OF GUARANTOR, ALL AS OF THE RESPECTIVE
DATES THEREOF.


 


12.                                 AS LONG AS THIS AGREEMENT SHALL BE
OUTSTANDING, GUARANTOR SHALL FURNISH TO AGENT, WITHIN NINETY (90) DAYS AFTER THE
END OF EACH CALENDAR YEAR OR OTHER FISCAL YEAR OF GUARANTOR (OR WITHIN FIVE
BUSINESS DAYS AFTER FILING, IN THE CASE OF TAX RETURNS) AND WITHIN SIXTY-FIVE
(65) DAYS AFTER THE END OF EACH OF THE FIRST THREE CALENDAR QUARTERS, AND WITHIN
THIRTY (30) BUSINESS DAYS AFTER

 

9

--------------------------------------------------------------------------------


 


AGENT’S REQUEST MADE AT ANY TIME OR FROM TIME TO TIME:  (A) COMPLETE AND CURRENT
FINANCIAL STATEMENTS OF GUARANTOR (AUDITED FOR THE ANNUAL FINANCIAL STATEMENTS
AND UNAUDITED FOR THE FINANCIAL STATEMENTS OF THE FIRST THREE CALENDAR
QUARTERS), IN FORM AND SCOPE REASONABLY SATISFACTORY TO AGENT; (B) COPIES OF
GUARANTOR’S TAX RETURNS; AND (C) SUCH OTHER FINANCIAL INFORMATION RELATING TO
GUARANTOR AS  MAY REASONABLY REQUEST.


 


13.                                 GUARANTOR AND AGENT ACKNOWLEDGE AND AGREE
THAT THIS AGREEMENT IS A GUARANTY OF PAYMENT AND PERFORMANCE AND NOT OF
COLLECTION AND ENFORCEMENT IN RESPECT OF ANY OF THE GUARANTOR’S OBLIGATION. NO
EXCULPATORY LANGUAGE CONTAINED IN ANY OF THE OTHER LOAN DOCUMENTS SHALL IN ANY
EVENT OR UNDER ANY CIRCUMSTANCES MODIFY, QUALIFY OR AFFECT THE PERSONAL RECOURSE
OBLIGATIONS AND LIABILITIES OF GUARANTOR HEREUNDER.


 


14.                                 AGENT MAY FREELY ASSIGN ANY OR ALL OF ITS
RIGHTS UNDER THIS AGREEMENT, BUT ANY SUCH ASSIGNMENT SHALL BE MADE ONLY TO THE
SUBSEQUENT HOLDER OF THE NOTE AND NO SUCH ASSIGNMENT SHALL INCREASE GUARANTOR’S
OBLIGATION OR DIMINISH ITS RIGHTS HEREUNDER. IN THE EVENT OF ANY SUCH
ASSIGNMENT, AGENT SHALL GIVE GUARANTOR PROMPT NOTICE OF SAME, BUT THE CONSENT OF
GUARANTOR SHALL NOT BE REQUIRED FOR ANY SUCH ASSIGNMENT AND FAILURE TO GIVE SUCH
NOTICE SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY SUCH ASSIGNMENT OR
SUBJECT AGENT TO ANY LIABILITY AND GUARANTOR SHALL CONTINUE TO REMAIN BOUND BY
AND OBLIGATED TO PERFORM UNDER AND WITH RESPECT TO THIS AGREEMENT. GUARANTOR
SHALL NOT ASSIGN ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR
CONSENT OF THE AGENT.


 


15.                                 THE REPRESENTATIONS, WARRANTIES AND
OBLIGATIONS OF GUARANTOR SET FORTH IN THIS AGREEMENT SHALL SURVIVE UNTIL THIS
AGREEMENT SHALL TERMINATE IN ACCORDANCE WITH THE TERMS HEREOF.


 


16.                                 THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AGREEMENTS RELATING TO SUCH SUBJECT MATTER AND MAY NOT BE
MODIFIED, AMENDED, SUPPLEMENTED OR DISCHARGED EXCEPT BY A WRITTEN AGREEMENT
SIGNED BY GUARANTOR AND AGENT. THIS AGREEMENT ALSO MAY BE DISCHARGED BY FULL
PERFORMANCE OF THE GUARANTOR’S OBLIGATION IN ACCORDANCE WITH THE TERMS HEREOF,
OR AS OTHERWISE PROVIDED HEREIN.


 


17.                                 IF ALL OR ANY PORTION OF ANY PROVISION
CONTAINED IN THIS AGREEMENT SHALL BE DETERMINED TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, SUCH PROVISION OR PORTION THEREOF
SHALL BE DEEMED STRICKEN AND SEVERED FROM THIS AGREEMENT AND THE REMAINING
PROVISION AND PORTIONS THEREOF SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


18.                                 ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE DEEMED TO HAVE BEEN GIVEN OR MADE FOR ALL PURPOSES WHEN DELIVERED
IN PERSON TO THE ADDRESSES SET FORTH BELOW OR THREE (3) BUSINESS DAYS AFTER SAME
IS SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, TO THE FOLLOWING ADDRESSES.

 

10

--------------------------------------------------------------------------------


 

If to Guarantor:

 

The address listed above to the attention of

 

 

Marc Holliday and the Office of the General Counsel

 

 

 

With a copy to:

 

Clifford Chance US LLP

 

 

31 West 52nd Street

 

 

New York, New York 10019

 

 

Attn: Tony Lopez, Esq.

 

 

 

and

 

 

 

 

 

If to Agent:

 

The address listed above

 

 

 

With a copy to:

 

Sidley Austin LLP

 

 

787 Seventh Avenue

 

 

New York, New York 10019

 

 

Attn: Brian Krisberg, Esq.

 

The above addresses may be changed on written notice given as hereinabove
provided. Notices may be sent by a party hereto or on its behalf by its
attorney.

 


19.                                 THIS AGREEMENT SHALL BE BINDING UPON
GUARANTOR AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF AGENT
AND ITS SUCCESSORS AND ASSIGNS.


 


20.                                 THE FAILURE OF AGENT TO ENFORCE ANY RIGHT OR
REMEDY HEREUNDER, OR PROMPTLY TO ENFORCE ANY SUCH RIGHT OR REMEDY, SHALL NOT
CONSTITUTE A WAIVER THEREOF, NOR GIVE RISE TO ANY ESTOPPEL AGAINST AGENT, NOR
EXCUSE GUARANTOR FROM ITS OBLIGATIONS HEREUNDER. ANY WAIVER OF ANY SUCH RIGHT OR
REMEDY TO BE ENFORCEABLE AGAINST AGENT MUST BE EXPRESSLY SET FORTH IN WRITING
SIGNED BY AGENT.


 


21.


 


(A)                                  ANY SUIT INITIATED BY AGENT AGAINST
GUARANTOR OR IN CONNECTION WITH OR ARISING, DIRECTLY OR INDIRECTLY, OUT OF OR
RELATING TO, THIS AGREEMENT (AN “ACTION”) MAY, AT AGENT’S OPTION, BE BROUGHT IN
ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK HAVING JURISDICTION OVER THE
SUBJECT MATTER HEREOF. GUARANTOR HEREBY SUBMITS ITSELF TO THE JURISDICTION OF
ANY SUCH COURT AND AGREES THAT SERVICE OF PROCESS AGAINST GUARANTOR IN ANY SUCH
ACTION MAY BE EFFECTED BY ANY MEANS PERMISSIBLE UNDER FEDERAL LAW OR UNDER THE
LAWS OF THE STATE IN WHICH SUCH ACTION IS BROUGHT. GUARANTOR HEREBY AGREES THAT
INSOFAR AS IS PERMITTED UNDER APPLICABLE LAW, THIS CONSENT TO PERSONAL
JURISDICTION SHALL BE SELF-OPERATIVE AND NO FURTHER INSTRUMENT OR ACTION, OTHER
THAN SERVICE OF PROCESS IN ONE OF THE MANNERS SPECIFIED IN THIS GUARANTY, OR AS
OTHERWISE PERMITTED BY LAW, SHALL BE NECESSARY IN ORDER TO CONFER JURISDICTION
UPON GUARANTOR.


 


(B)                                 GUARANTOR AGREES THAT, PROVIDED THAT SERVICE
OF PROCESS IS EFFECTED UPON GUARANTOR IN ONE OF THE MANNERS HEREINAFTER
SPECIFIED OR AS OTHERWISE PERMITTED BY LAW, GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS
A DEFENSE OR OTHERWISE, (I) ANY OBJECTION THAT GUARANTOR MAY HAVE OR MAY
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY ACTION BROUGHT IN ANY COURT AS
PROVIDED FOR BY THIS AGREEMENT, (II) ANY CLAIM THAT ANY ACTION BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, OR (III) ANY CLAIM THAT
GUARANTOR IS NOT

 

11

--------------------------------------------------------------------------------


 


PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURT. GUARANTOR AGREES THAT,
PROVIDED THAT SERVICE OF PROCESS IS EFFECTED UPON GUARANTOR IN ONE OF THE
MANNERS SPECIFIED IN THIS GUARANTY OR AS OTHERWISE PERMITTED BY LAW, A FINAL
JUDGMENT FROM WHICH GUARANTOR HAS NOT APPEALED OR MAY NOT APPEAL IN ANY ACTION
BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON GUARANTOR AND
MAY, SO FAR AS PERMITTED UNDER APPLICABLE LAW, BE ENFORCED IN THE COURTS OF ANY
STATE OR ANY FEDERAL COURT OR IN ANY OTHER COURTS TO THE JURISDICTION OF WHICH
IT IS SUBJECT, BY A SUIT UPON SUCH JUDGMENT AND THAT GUARANTOR SHALL NOT ASSERT
ANY DEFENSE, COUNTERCLAIM OR SET-OFF IN ANY SUCH SUIT UPON SUCH JUDGMENT.


 


(C)                                  GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS NATIONAL REGISTERED AGENTS INC. AT 875 AVENUE OF THE AMERICAS,
SUITE 501, NEW YORK, NEW YORK 10001 (THE “SERVICE AGENT”) AS GUARANTOR’S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON GUARANTOR’S BEHALF SERVICE OF ANY
AND ALL PROCESS THAT MAY BE SERVED IN ANY ACTION.


 


(D)                                 GUARANTOR AGREES TO EXECUTE, DELIVER AND
FILE ALL SUCH FURTHER INSTRUMENTS OR DOCUMENTS AS MAY BE NECESSARY UNDER THE
LAWS OF THE STATE OF NEW YORK OR THE LAWS OF THE UNITED STATES IN ORDER TO MAKE
EFFECTIVE (I) THE APPOINTMENT OF SERVICE AGENT AS AGENT FOR SERVICE OF PROCESS
AS PROVIDED ABOVE AND (II) GUARANTOR’S CONSENT TO JURISDICTION AS PROVIDED FOR
IN THIS GUARANTY.


 


(E)                                  GUARANTOR HEREBY CONSENTS TO PROCESS BEING
SERVED IN ANY ACTION BY THE MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE NOTICE ADDRESS FOR
GUARANTOR AS SET FORTH IN THIS GUARANTY OR TO SERVICE AGENT AT THE ADDRESS
PROVIDED FOR HEREIN. IF SERVICE AGENT SHALL DESIRE TO RESIGN AS AGENT FOR
SERVICE OF PROCESS, GUARANTOR SHALL SUBSTITUTE A PARTY HAVING AN OFFICE WITHIN
THE BOROUGH OF MANHATTAN AND REASONABLY ACCEPTABLE TO AGENT TO ACT AS SERVICE
AGENT (IT BEING AGREED THAT ANY SUCH RESIGNATION SHALL NOT BE EFFECTIVE UNLESS
AND UNTIL THE REPLACEMENT AGENT AGREES IN WRITING TO ACT AS SERVICE AGENT FOR
SERVICE OF PROCESS). GUARANTOR HEREBY AGREES THAT PROVIDED THAT SERVICE IS MADE
IN ACCORDANCE WITH THIS PARAGRAPH OR AS OTHERWISE PERMITTED BY LAW, GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR
IN CONNECTION WITH ANY SUCH SERVICE AND AGREES THAT SUCH SERVICE (I) SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY ACTION, AND
(II) SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE
VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO GUARANTOR.


 


(F)                                    NOTHING IN THIS AGREEMENT SHALL LIMIT
AGENT’S RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR LIMIT AGENT’S
RIGHT OR THE RIGHT OF ANY OF ITS SUCCESSORS OR ASSIGNS TO BRING PROCEEDINGS
AGAINST GUARANTOR IN THE COURTS OF ANY JURISDICTION(S).


 


(G)                                 TO THE EXTENT THAT GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT BEFORE JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO
GUARANTOR OR GUARANTOR’S PROPERTY, GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(H)                                 AS A FURTHER INDUCEMENT TO AGENT’S MAKING OF
THE LOAN TO BORROWER, AND IN CONSIDERATION THEREOF, AGENT AND GUARANTOR EACH
COVENANT AND AGREE THAT IN ANY ACTION

 

12

--------------------------------------------------------------------------------


 


OR PROCEEDING BROUGHT ON, UNDER OR BY VIRTUE OF THIS AGREEMENT, AGENT AND
GUARANTOR EACH SHALL AND DO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE TRIAL
BY JURY.


 


(I)                                     GUARANTOR HEREBY FURTHER COVENANTS AND
AGREES TO AND WITH AGENT THAT GUARANTOR MAY BE JOINED IN ANY ACTION AGAINST
BORROWER IN CONNECTION WITH THE LOAN AGREEMENT, THE NOTE, THE MORTGAGES, OR ANY
OF THE OTHER LOAN DOCUMENTS, SOLELY WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT.


 


(J)                                     GUARANTOR COVENANTS AND AGREES TO
INDEMNIFY AND SAVE AGENT HARMLESS OF AND FROM, AND DEFEND IT AGAINST, ALL
LOSSES, COSTS, LIABILITIES, EXPENSES, DAMAGES OR CLAIMS SUFFERED BY REASON OF
GUARANTOR’S FAILURE TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


22.                                 ALL OF AGENT’S RIGHTS AND REMEDIES UNDER THE
LOAN AGREEMENT, THE NOTE, THE MORTGAGES OR ANY OF THE OTHER LOAN DOCUMENTS OR
UNDER THIS AGREEMENT ARE INTENDED TO BE DISTINCT, SEPARATE AND CUMULATIVE AND NO
SUCH RIGHT OR REMEDY THEREIN OR HEREIN MENTIONED IS INTENDED TO BE IN EXCLUSION
OF OR A WAIVER OF ANY OTHER RIGHT OR REMEDY AVAILABLE TO AGENT.


 


23.                                 GUARANTOR HEREBY CONSENTS THAT FROM TIME TO
TIME, BEFORE OR AFTER ANY DEFAULT BY BORROWER, WITH OR WITHOUT FURTHER NOTICE TO
OR ASSENT FROM GUARANTOR, ANY SECURITY AT ANY TIME HELD BY OR AVAILABLE TO AGENT
FOR ANY OBLIGATION OF BORROWER, OR ANY SECURITY AT ANY TIME HELD BY OR AVAILABLE
TO AGENT FOR ANY OBLIGATION OF ANY OTHER PERSON OR PARTY SECONDARILY OR
OTHERWISE LIABLE FOR ALL OR ANY PORTION OF THE LOAN, MAY BE EXCHANGED,
SURRENDERED OR RELEASED AND ANY OBLIGATION OF BORROWER, OR OF ANY SUCH OTHER
PERSON OR PARTY, MAY BE CHANGED, ALTERED, RENEWED, EXTENDED, CONTINUED,
SURRENDERED, COMPROMISED, WAIVED OR RELEASED IN WHOLE OR IN PART, OR ANY DEFAULT
WITH RESPECT THERETO WAIVED, AND AGENT MAY FAIL TO SET OFF AND MAY RELEASE, IN
WHOLE OR IN PART, ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON ITS BOOKS IN
FAVOR OF BORROWER, OR OF ANY SUCH OTHER PERSON OR PARTY, AND MAY EXTEND FURTHER
CREDIT IN ANY MANNER WHATSOEVER TO BORROWER, AND GENERALLY DEAL WITH BORROWER OR
ANY SUCH SECURITY OR OTHER PERSON OR PARTY AS AGENT MAY SEE FIT; AND GUARANTOR
SHALL REMAIN BOUND UNDER THIS AGREEMENT NOTWITHSTANDING ANY SUCH EXCHANGE,
SURRENDER, RELEASE, CHANGE, ALTERATION, RENEWAL, EXTENSION, CONTINUANCE,
COMPROMISE, WAIVER, ACTION, INACTION, EXTENSION OF FURTHER CREDIT OR OTHER
DEALING. THIS AGREEMENT IS INDEPENDENT OF, AND IN ADDITION TO, ALL COLLATERAL
GRANTED, PLEDGED OR ASSIGNED UNDER THE LOAN DOCUMENTS.


 


24.                                 THE TERMS OF THIS AGREEMENT HAVE BEEN
NEGOTIATED, AND THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF
NEW YORK, AND IT IS THE INTENTION OF THE PARTIES HERETO THAT THIS AGREEMENT BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF SUCH STATE.


 


25.                                 THIS AGREEMENT MAY NOT BE CHANGED ORALLY,
BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT
OF ANY WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT.


 


26.                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, NO PROVISION OF THIS GUARANTY SHALL BE DEEMED TO LIMIT,
DECREASE OR IN ANY WAY DIMINISH ANY RIGHTS OF SET-OFF AGENT MAY HAVE WITH
RESPECT TO ANY CASH, CASH EQUIVALENTS, CERTIFICATES OF DEPOSIT OR THE LIKE WHICH
MAY NOW OR HEREAFTER BE PUT ON DEPOSIT WITH AGENT BY BORROWER OR BY GUARANTOR. 
UPON THE  OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, AGENT
IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL

 

13

--------------------------------------------------------------------------------


 


DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME
HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY AGENT TO OR FOR THE CREDIT OR
THE ACCOUNT OF GUARANTOR AGAINST ANY AND ALL OF THE OBLIGATIONS OF GUARANTOR NOW
OR HEREAFTER EXISTING UNDER THIS GUARANTY AND THE LOAN DOCUMENTS, IRRESPECTIVE
OF WHETHER OR NOT AGENT SHALL HAVE MADE ANY DEMAND UNDER THIS GUARANTY OR THE
LOAN DOCUMENTS AND ALTHOUGH SUCH OBLIGATIONS MAY BE CONTINGENT AND UNMATURED. 
AGENT AGREES PROMPTLY TO NOTIFY GUARANTOR AFTER ANY SET-OFF AND APPLICATION,
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF
SUCH SET-OFF AND APPLICATION OR THIS GUARANTY.  THE RIGHTS OF AGENT UNDER THIS
PARAGRAPH 26 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, OTHER RIGHTS TO SET-OFF) WHICH AGENT MAY HAVE.


 


27.                                 GUARANTOR SHALL NOT WIND UP, LIQUIDATE, OR
DISSOLVE ITS AFFAIRS OR ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION
(UNLESS IT IS THE SURVIVING ENTITY THEREOF), OR SELL, LEASE, OR OTHERWISE
DISPOSE OF (OR AGREE TO DO ANY OF THE FOREGOING) ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY OR ASSETS, WITHOUT AGENT’S PRIOR WRITTEN CONSENT.


 


28.                                 THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, WHICH TOGETHER SHALL CONSTITUTE THE SAME INSTRUMENT.


 


29.                                 TO THE FULLEST EXTENT PERMITTED BY LAW
GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
BROUGHT BY AGENT INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR IN CONNECTION WITH THIS AGREEMENT.


 


30.                                 GUARANTOR HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR THE
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


 

NO FURTHER TEXT ON THIS PAGE

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Agreement as of
the date and year first above written.

 

 

GUARANTOR:

 

 

 

GRAMERCY CAPITAL CORP.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Andrew Levine

 

 

Name:

Andrew Levine

 

 

Title:

Corporate Secretary and Vice President

 

 

 

15

--------------------------------------------------------------------------------